HonorableJ. A. Hill, President
West Texas State TeachersCollege
Canyon,Texas

Dear sir:                           opinion No. O-1273

                                    Re: Constructianof Senate Bills
                                        Nos. 28and 393, relatingto the
                                        authorityof various governing
                                        boards of institutionsof higher
                                        learningto erect buildingsand
                                        Issue bonds for the liquldsticn
                                        of the indebtednessincurred.

We have your letterof August 12, in which you rauest our opinionon the
severalQuesticmspropounded,the first of which is-

    Does the Board of Regents of the Texas State TeachersCollegeshave
    authority,tmder either or b&h of the above laws, to Issue bonds for
    the erectionof the variousApes of buildingsand facilitiesusually
    found on collegecampuses?If not, towhattype of buildingsis the
    Board restricted@?"

In our opinionSenate Bill#393 expresslysnd by implicationauthorizesthe
erectionof buildingsand facilitiesusuallyfound on collegecampuses.The
statutebefore us doesznotexpresslylimit the constructionof buildings
to that $ype but enumeratessuch buildingsas dormitorigs,kitchens,dining
halls, hospitals,libraries,activitybuildings,gymnasia,athleticbuildings,
stadiq and --
           such other buildingsas may --vv
                                      be needed for the good of the in-
stitution---
          and the moral welfareand social conduct--
                                                  of the students--
                                                                  of stih
institutions, all of which we thm indicatesthe intentto be that only
such buildingsas are commonlyfound on campusesare authorizedto be cm-
strutted.

Senate Bill #28 authorizesthe erection,completionand equippingof dormi-
#,oies,cottagasor stadiums,which likewiseare generallyfound on college
campuses. The only expressrestrictionappearingin either of the two bills
is thst suchI&&iings must be revenueproduca      and selfliquidating.Senate
Bill#28, which providesfor the erectionof "cottages"does not define
the term and we must assume under the rules of statutoryconstructionthat
only such cottagesas are essentialto the furtheranceof the nu.M)sesofthe
Institutionare Intendedto be authorizedunder this bill.
HonorableJ. A. Hill, page #2   (O-1273)



Pour secondquestionis -

     "If the Board has such authority,does the '25sof the local
     fund' clauseapply to all such buildingsor to those only which
     arementioned in Section1 of SenateBill #28?"

Section 3 of SenateBill #28 expresslyauthorizesthe Board to issue
their obligationsin such sum or sums and upon such terms and conditions
as to said Board may seem advisable:for the erection,completionand
aquippingof such dormitories,cottagesand stadiums,and to pledge
the net rents, fees, revenuesand incomestherefromto the paymentof the
interestand princi~elof said obligations.Section 1 thereofexpressly
providesthat in the event the revenuesderived from such improvements
are insufficientto meet the annual debt requirements, then and in that
event the funds may be supplementedfrom local funds notexceeding 2%
for:~apyflscdlyear.It is clear to us thXXeXiGority       to use any part
of the local funds for the p$+xe of paying obligationsincurredunder
the aut.Gyais         bill, aDpliesonly to such buildingsas are
authorizedunder Senate Bill #28. It is well settledthat where the
languageof a statuteclearlyand distinctlyrevealsthe legislative
Intent,there is no authorizationto look elsewherefor the interpertation
of such statute. The courtshave held that the legislativeintent in the
pessageof an Act can not be acmstruedagainstnpecificlanguageused in
the Act. See McCall vs. Lewis, 263 S. W.'325; Moody vs. San Saba County
Water Control& ImprovementDistrictHo. 1, 293 S.W. 845.

You are, therefore,advisedthat in our opinionthe authorizationto use
*25$ of the local funds" for the purposeof supplementing
                                                       funds pledged
to the paymentof bonds authorizedunder this title appliesonly to
buildingswhich are mentionedin Section1 of Senate BU #28.

T"   third questionwhich m   propoundis as follows:

     "Sincethe contentsof Section2 of Senate Bill #28 are not recited
     or referredto in the captionof the bill, is this sectionvalid?"

A carefulreadingof the captjLm:.of Senate Bill #28 revealsthat the subject
nmtter of.Section2 is unquestionably omittedtherefrom. Speakinggenerally,
a title should be neitherbroadernor narrowerthan the body of the Act,
but the fact that the title IS narrowerdoes not renderthe Act void, unless
the omissionis such as to render the title misleadingas to that which is
actuallycontainedin the enactment. See Imreryvs. Red Cab Company,262
S. W. 147; Ex partewhite, 198 S.W. 583. In this instancewe find that
the body of the bill presentsa subjectmatterwhich is in narise treated
in the captionthereof. The captionexpresslyenumeratesdormitories,
cottagesor stadiumswhich are buildingsof a class entirelydistinctfrom
museums,librarybuildingsor the generalwords following"such other
buildingsas may be deemednecessary." In applyingthe doctrineejusdem
 HonorableJ. A. Hill, page #3    (O-1273)



generis,that Is, where generalwords follow specificwords, the general
words used are descriptiveof the subjectstreatedby the previously
used specificwords. We think,therefore,that the title of Senate Bill
#28 is at wariancewith the subjectof the legislationand it has been
held that the title and the body of an Act must deal with the same subject
matter and maniifestthe same legislativeintentand purpose. See
CommonwealthInsuranceCompanyvs. Finegold,183 5. W. 833. The courts
have furtherheld that a title is deceptivewhen it importsa subject
differentfrom that which the Act relatesand it would, therefore,be
misleadingif the body of the Act containedsubjectmatter that was not
includedin the title. We do not think that this is an inmaterialor
unimportantdiscrepencybetweenthe title and the body, and are of the
opinionthat such discrepancyis fatal to the validityof Section2 of
Senate Bill #28.

Having thereforeconcludedthat Section2 is invalid,we do not think it
necessaryto go furtherinlboyour questionsrelatingto that Sectionof
the Act.

We must point out that Section11 thereofprovidesin pert that "should
any sectionor provision* * * be held Invalid,It is hereby declared
to be the legislativeintentthat the remainingsection* * * shall not
be affectedtherebybut will rein effectiveafter omittingsuch invslid
provisionsor parts."

Trustingthat the foregoingsatisfactorily
                                       answersyour letter,we are

                                     BePy truly yours

                                ATTORNEY CEWEBALOFTEEAS~

                                s/ ClarenceE. Crowe



                                m
                                    ClarenceE. Crowe
                                           Assistant

cRc:s

Amov~D AUG. 26, 1939
.a/Gerald C. M.%M
ATTCBWEI CZEEBALOFTEXAS
APPBCVEBOPINIONCm
BY B. W. B.
CHAIRMAN